 



Exhibit 10.33
AMENDMENT NO. 6
TO
$40,000,000 EURO/GBP CREDIT AGREEMENT
     This Amendment No. 6 dated as of July 15, 2005 (this “Amendment”), is
entered into by and among Euronet Worldwide, Inc., as Borrower Agent (the
“Borrower Agent”), e-pay Holdings Limited and Delta Euronet GmbH (each a
“Borrower”, and collectively, the "Borrowers”) and Bank of America, N.A. (“Bank
of America”), as agent and a Lender (the “Lender”).
Recitals
     A. The Borrower Agent, the Borrowers and the Lender, as agent and a lender
have entered into that certain $40,000,000 EURO/GBP Credit Agreement dated as of
October 25, 2004, as amended or otherwise modified by that certain Amendment
No. 1 and Limited Waiver, dated as of December 14, 2004, that certain Limited
Waiver dated as of December 23, 2004, that certain Limited Waiver dated as of
February 10, 2005, that certain Amendment No. 2, dated as of March 14, 2005,
that certain Limited Waiver dated as of May 11, 2005, that certain Limited
Waiver dated as of May 17, 2005, that certain Amendment No. 3 dated as of
May 25, 2005, that certain Amendment No. 4 dated as of June 8, 2005, that
certain Limited Waiver dated as of June 9, 2005 and that certain Amendment No. 5
dated as of June 16, 2005 (as so amended and modified, the “Credit Agreement”).
     B. The Borrower Agent and the Borrowers have requested that the Lender
grant a certain amendment to the Credit Agreement as more fully described
herein.
     C. Subject to the representations and warranties of the Borrower Agent and
the Borrowers and upon the terms and conditions set forth in this Amendment, the
Lender is willing to grant such amendment as more fully set forth herein.
Agreement
     Now, Therefore, in consideration of the foregoing Recitals, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, and to induce the Lender to
enter into this Amendment, the Borrower Agent, the Borrowers and the Lender
hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.
SECTION 2. Amendments. Section 10.1(f) of the Credit Agreement is hereby amended
by amending and restating such Section in its entirety to read as follows:
"(f) Indebtedness in respect of performance bonds and surety bonds incurred in
the ordinary course of the Borrowers’ business;”

1



--------------------------------------------------------------------------------



 



SECTION 3. Limitations on Amendments.
     3.1 The amendment set forth in Section 2 above is effective for the
purposes set forth herein and will be limited precisely as written and will not
be deemed to (a) be a consent to any amendment, waiver or modification of any
other term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement or any other Loan Document or (c) be a consent to any future
amendment, waiver or modification of any other term or condition of the Credit
Agreement or any other Loan Document.
     3.2 This Amendment is to be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein waived or
amended, are hereby ratified and confirmed and will remain in full force and
effect.
SECTION 4. Representations and Warranties. In order to induce the Lender to
enter into this Amendment, the Borrower Agent and each of the Borrowers
represent and warrant to the Lender as follows:
     4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents (other than those
which expressly speak as of a different date) are true, accurate and complete in
all material respects as of the date hereof and (b) no Default or Event of
Default has occurred and is continuing;
     4.2 The Borrower Agent and each Borrower has the power and authority and
legal right to execute and deliver this Amendment and to perform its obligations
hereunder. Such execution and delivery have been duly authorized by proper
proceedings, and this Amendment constitutes the legal, valid and binding
obligations of the Borrower Agent and each Borrower, enforceable against each of
them in accordance with their respective terms;
     4.3 The articles of incorporation or organization, bylaws, if any, or other
charter documents of the Borrower Agent and each Borrower delivered to the
Lender as a condition precedent to the effectiveness of the Credit Agreement are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;
     4.4 The execution, delivery and performance of this Amendment will not
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower Agent and any Borrower, any provision of the
Borrower Agent’s and each Borrower’s respective articles or certificate of
incorporation, by-laws, if any, or other charter documents, or the provisions of
any indenture, instrument or other written or oral agreement to which any
Borrower is a party or is subject or by which the Borrower Agent and any
Borrower or any of its property is bound, or conflict therewith or constitute a
default thereunder, or result in the creation or imposition of any Lien in, of
or on any of its property pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority is required by or in respect of the Borrower Agent and
the Borrowers to authorize or is

2



--------------------------------------------------------------------------------



 



required in connection with the execution, delivery and performance of or the
enforceability of this Amendment.
SECTION 5. Expenses. The Borrowers, jointly and severally, agree to pay to
Lender upon demand, the amount of any and all out-of-pocket expenses, including
the reasonable fees and expenses of its counsel, which Lender may incur in
connection with the preparation, documentation, and negotiation of this
Amendment and all related documents.
SECTION 6. Reaffirmation. The Borrower Agent and each Borrower hereby reaffirms
its obligations under each Loan Document to which it is a party.
SECTION 7. Effectiveness. This Amendment will become effective as of the date
hereof upon the following conditions the execution and delivery of this
Amendment, whether the same or different copies, by the Borrower Agent, each
Borrower and the Lender and the execution and delivery of an amended and
restated Note by each Borrower.
SECTION 8. Governing Law. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri.
SECTION 9. Claims, Counterclaims, Defenses, Rights of Set-Off. The Borrower
Agent and each Borrower hereby represents and warrants to the Lender that it has
no knowledge of any facts what would support a claim, counterclaim, defense or
right of set-off.
SECTION 10. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts will be deemed an original of this Amendment.

3



--------------------------------------------------------------------------------



 



Exhibit 10.33
     In Witness Whereof, the parties hereto have caused this Amendment to be
executed as of the date first written above.

          Borrower Agent: EURONET WORLDWIDE, INC.
a Delaware corporation   By:   /s/ Rick Weller         Name:   Rick Weller     
  Title:   Executive Vice President and Chief
Financial Officer      Borrowers: E-PAY HOLDINGS LIMITED
a limited liability company incorporated in England and Wales
      By:   /s/ Jeff Newman        Name:   Jeff Newman        Title:   Director 
   
DELTA EURONET GMBH.,
a German company with limited liability
      By:   /s/ Rick Weller         Name:   Rick Weller        Title:  
Director      Agent and Lender: BANK OF AMERICA, N.A.
      By:   /s/ John P. Mills        Name:   John P. Mills        Title:   Vice
President     

Signature Page to Amendment No. 6 to Euro Credit Agreement

 